 

Exhibit 10.7

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”) is dated as of April 21, 2015 between
HVW Holdings LLC maintaining an address at 4224 White Plains Road, 3rd Floor,
Bronx, NY 10467 (the “Seller”) and Attitude Drinks, Inc. maintaining an address
at 712 US Highway 1, Suite 200, North Palm Beach, FL 33408 (the “Purchaser”).

 

WHEREAS, the Seller presently is the holder of 87,990,000 shares of common
stock, (the “Shares”), issued by Harrison Vickers and Waterman Inc., a Nevada
corporation (the “Company”).

 

WHEREAS, concurrently herewith the Purchaser, Tarpon Bay Partners LLC, and Alpha
Capital Anstalt have entered into an agreement with the Company, as the sole
shareholders of Attitude Beer Holding Co. a Delaware corporation, to sell all
their interest in Attitude Beer Holding Co. to the Company (the “ABH Sale”).

 

WHEREAS, concurrently with and in consideration of the ABH Sale, certain holders
of the Company’s securities have agreed to transfer their interest in the
Company to Purchaser, Tarpon Bay Partners LLC, and Alpha Capital Anstalt.



WHEREAS, the Purchaser desires to purchase the Shares from the Seller, and the
Seller desires to sell the Shares to the Purchaser on the terms set forth in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.           The Closing

 

(a)          The Closing.  Subject to the terms and conditions set forth in this
Agreement and in consideration of the ABH Sale, the Seller shall sell to the
Purchaser and the Purchaser shall purchase from the Seller the Shares for an
aggregate purchase price of $65,000 (“Purchase Price”). The Closing shall occur
concurrently with the ABH Sale.

 

(b)          Deliveries. The parties shall deliver or shall cause to be
delivered the following:

 

(i)          Purchaser will deliver to the Seller the Purchase Price pursuant to
the following wire instructions:

 



  

(ii)         The Seller shall deliver the Shares to Purchaser in certificated
form in the name of the Purchaser to the following address:

 

c/o LH Financial Services Corp.

510 Madison Avenue, 14th Floor

New York, NY 10022

 



1

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1          Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties to the Purchaser:

 

(a)          The Seller has full power and authority to enter into this
Agreement and to consummate the Transaction. This Agreement has been duly and
validly executed and delivered by the Seller and constitutes the legal, valid
and binding obligation of the Seller, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect that affect creditors’ rights generally, and by legal and equitable
limitations on the availability of specific remedies.

 

(b)          The execution, delivery and performance by the Seller of this
Agreement and consummation by the Seller of the Transaction do not and will not:
(i) violate the organizational documents of the Seller, (ii) violate any decree
or judgment of any court or other governmental authority applicable to or
binding on the Seller; (iii) violate any provision of any federal or state
statute, rule or regulation which is, to the Seller’s knowledge, applicable to
the Seller; or (iv) violate any contract to which the Seller or any of its
assets or properties are bound, or conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of , any agreement, indenture or instrument to which Seller is a
party. No consent or approval of, or filing with, any governmental authority or
other person not a party hereto is required for the execution, delivery and
performance by the Seller of this Agreement or the consummation of the
Transaction, except for such consents or approvals of the Issuer required
pursuant to any Transfer Restriction that have been obtained prior to the Trade
Date for each Transaction.

 

(c)          Seller is an “affiliate” of the Company as defined in Rule 405
under the Securities Act of 1933 (the “Securities Act”).

 

(d)          With respect to the sale of the Shares, (i) the Seller is the sole
record and beneficial owner of the Shares, free and clear of any taxes and
encumbrances; (ii) the Shares, when delivered and paid for in accordance with
the terms of this Agreement, will be validly issued, fully paid and
non-assessable, free from all taxes and encumbrances; (iii) the Shares to be
delivered are not and will not be as of the Closing Date subject to any transfer
restriction, other than the restriction that the Shares have not been registered
under the Securities Act and, therefore, cannot be resold unless it is
registered under the Securities Act or in a transaction exempt from or not
subject to the registration requirements of the Securities Act (“Permitted
Securities Law Restriction”); and (iv) upon the transfer of the Shares to
Purchaser, Purchaser will acquire good and marketable title thereto (assuming
that Purchaser is a bona fide purchaser within the meaning of Section 8-302 of
the New York Uniform Commercial Code), and will be the legal and beneficial
owner of such the Shares, free and clear of any encumbrances or transfer
restrictions, other than the Permitted Securities Law Restriction.

 

(e)          The Seller (i) is a sophisticated person with respect to the sale
of the Shares; (ii) has adequate information concerning the business and
financial condition of the issuer to make an informed decision regarding the
sale of the Shares; and (c) has independently and without reliance upon the
Purchaser, and based on such information as the Seller has deemed appropriate,
made its own analysis and decision to enter into this Agreement, except that the
Seller has relied upon the Purchaser’ express representations, warranties and
covenants in this Agreement. The Seller acknowledges that the Purchaser has not
given the Seller any investment advice, credit information or opinion on whether
the sale of the Shares is prudent.

 



2

 

 

(f)          There are no outstanding rights, options, subscriptions or other
agreements or commitments obligating the Seller with respect to the Shares.

 

(g)          The Seller has taken no action that would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.

 

2.2          Representations and Warranties of the Purchaser. Purchaser hereby
represents, warrants and agrees as of the date hereof:

 

(a)          Purchaser has full power and authority to enter into this Agreement
and to consummate the Transaction. This Agreement has been duly and validly
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies.

 

(b)          The execution, delivery and performance by Purchaser of this
Agreement and consummation by Purchaser of the Transaction do not and will not:
(i) violate any decree or judgment of any court or other governmental authority
applicable to or binding on Purchaser; (ii) violate any provision of any federal
or state statute, rule or regulation which is, to Purchaser’s knowledge,
applicable to the Purchaser; or (iii) violate any contract to which Purchaser is
a party or by which Purchaser or any of its respective assets or properties are
bound. No consent or approval of, or filing with, any governmental authority or
other person not a party hereto is required for the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
Transaction.

 

(c)          Purchaser is an “accredited investor” and is aware that the Shares
are subject to restrictions on transfer pursuant to the Securities Act.

 

(d)          The Purchaser is acquiring the Shares for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Shares for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

 

(e)          Purchaser is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the issuer to reach an
informed and knowledgeable decision to acquire the Shares.

 

(f)          Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.

 

ARTICLE III

MISCELLANEOUS

 

3.1           Entire Agreement; Amendments. The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 



3

 

 

3.2           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Seller and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.

 

3.3           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.

 

3.4           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

3.5           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

3.6           Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing.

 

3.7           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

3.8           Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

SELLER:   PURCHASER: HVW Holdings LLC   Attitude Drinks, Inc.       /s/ James
Giordano   /s/ Roy Warren By: James Giordano   By: Roy Warren Its: President  
Its: President

 



5

